DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 5 paragraph 3, filed 02/01/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Blanc as evidenced by Burns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey (US20180313083 – previously of record) in view of Blanc (US20190176407) as evidenced by Burns (US20170274577).

In reference to claims 1 and 13:
Murphey discloses a method for producing a fiber-composite hollow component from a fiber-composite material which contains at least one fibrous material and one matrix material (para 0136), wherein the fiber-composite hollow component is formed from at least two fiber-composite half-shells which are joined to one another in joining edge regions of each of the two fiber-composite half-shells such that a cavity is configured between the two fiber-composite half-shells when they are joined together (para 0154, Fig. 10), comprising:
providing a first fiber-composite half-shell and at least one second fiber-composite half-shell, each of which are formed from the fiber-composite material (para 0154);
assembling the first fiber-composite half-shell and the at least second fiber-composite half-shell so as to form the fiber-composite hollow component (para 0154);
incorporating an internal vacuum cover in the cavity of the fiber-composite hollow component formed by the assembling step, and incorporating the fiber-composite hollow component formed by the assembling step in an external vacuum cover such that a component cavity having the fibrous material of the fiber-composite hollow component to be produced is formed between an internal vacuum cover and the external vacuum cover (para 0154);
evacuating the component cavity having the fibrous material (para 0154); and
curing the matrix material which embeds the fibrous material of the fiber-composite half-shells (para 0154).
Murphey does not disclose wherein at least one spacer element is inserted in the joining edge region between the first fiber-composite half-shell and the at least one second fiber-composite half-shell to generate a defined mutual spacing of the half-shells and to form a part of an inner wall of the fiber-composite hollow component, so that at a joining region radii of the half-shells do not converge in a tangential manner but are interrupted by the at least one spacer element, wherein the spacer element does not extend into the cavity (claim 1) or wherein the spacer element does not cover parts of the half-shells which form inner walls of the fiber-composite hollow body (claim 13). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Blanc teaches a method of bonding two composite elements to form a hollow structure using an internal pressure bladder (Abstract, Figs. 6 and 7). Blanc further teaches using an adhesive film for connecting the hollow elements (paras 0009, 0040, 0042)(an adhesive film can be used as a spacer element, see Applicant’s published specification para 0017)(as the film only extends the width of the bond, it does not extend into the cavity or cover parts of the half-shells which form inner walls of the hollow body). As evidenced by Burns, an adhesive film provides a consistent bond thickness and strength (para 0028). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Murphey with the adhesive film providing consistent thickness and strength of Blanc, as evidenced by Burns, because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the bond is formed using a known technique to have a consistent strength and thickness.

In reference to claim 2:
In addition to the discussion of claim 1, above, Murphey further discloses wherein each of the fiber-composite half-shells provided in the providing step have a convexly curved primary shell region such that a concavely curved transition region is formed at by the joining edge regions on two opposite sides (Fig. 10).

In reference to claim 4:
In addition to the discussion of claim 1, above, Murphey further discloses wherein at least one of the fiber-composite half-shells is provided by incorporating the fibrous material in a molding tool (para 0154).

In reference to claim 8:
In addition to the discussion of claim 1, above, Murphey further discloses wherein a shell mast is produced as the fiber-composite hollow component (para 0155).

In reference to claim 9:
In addition to the discussion of claim 1, above, Murphey further discloses wherein the internal vacuum cover delimits the component cavity in relation to an external region, and wherein the external region in relation to an ambient pressure is impinged with a positive pressure (para 0154, the techniques disclosed, such as bladder molding, resin transfer molding, and vacuum assisted resin transfer molding utilize and internal former such as a bladder or vacuum bag in order to produce the internal structure. As such, the internal vacuum cover of Murphey delimits the component cavity in relation to an external region).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey and Blanc, as evidenced by Burns, as applied to claim 1, above, in further view of Scheitle (DE4023713).
In addition to the discussion of claim 1, above, modified Murphey does not teach wherein the at least one spacer element is/are formed from a fibrous material of a fiber-composite material and the at least one spacer element is/are inserted in the joining edge region, wherein the matrix material embedding the fibrous material of the fiber-composite half-shells and the fibrous material of the at least one spacer element is cured in one process step. However, this is taught by Scheitle. Scheitle teaches a method of joining pieces to form a hollow articles (para 0002). Scheitle further teaches placing an insert, specifically a prepreg, between the joining surfaces and curing together in order to form a stronger joint than adhesive alone (para 0009). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Murphey with the spacer of Scheitle in order to obtain a method which produces a stronger joint than adhesive alone and compensates for any discrepancy in joint thickness (para 0002).


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey and Schibsbye as applied to claim 1, above, and further in view of Hayden (US20160348642).

In reference to claims 5-7:
In addition to the discussion of claim 1, above, modified Murphey does not teach wherein the first fiber-composite half-shell is provided by incorporating the fibrous material in a first molding-tool half of a molding tool, and the at least one second fiber-composite half-shell is provided by incorporating the fibrous material in a second molding-tool half of the molding tool; wherein the at least one spacer element in the joint regions is/are subsequently deposited on the fibrous material of the first fiber-composite half-shell in the first molding-tool half, and/or on the fibrous material of the second fiber-composite half-shell in the second molding-tool half (claim 5), wherein the internal vacuum cover is sealed in a vacuum-tight manner in relation to the molding tool, and wherein the external vacuum cover is formed by the molding tool when closed (claim 6) or wherein the molding tool, when closed, is incorporated in the external vacuum cover and, with the internal vacuum cover, is sealed in a vacuum-tight manner such that the component cavity is formed between the internal vacuum cover and the external vacuum cover (claim 7). 
However, this is taught by Hayden. Hayden teaches wherein the first fiber-composite half-shell is provided by incorporating the fibrous material in a first molding-tool half of a molding tool, and the at least one second fiber-composite half-shell is provided by incorporating the fibrous material in a second molding-tool half of the molding tool (Fig. 4(e));and
wherein the first molding tool half and the second molding tool half are subsequently closed such that the first fiber-composite half-shell and the at least one second fiber-composite half-shell are connected to one another by way of the at least one spacer element (Fig. 4(f)). 
As the spacer material of modified Murphey is placed inside the joint, currently modified Murphey necessarily teaches wherein the at least one spacer element in the joint regions is/are subsequently deposited on the fibrous material of the first fiber-composite half-shell in the first molding-tool half, and/or on the fibrous material of the second fiber-composite half-shell in the second molding-tool half (claim 5).
Hayden further teaches wherein the internal vacuum cover is sealed in a vacuum-tight manner in relation to the molding tool, and wherein the external vacuum cover is formed by the molding tool when closed (para 0046, Fig. 4F)(claim 6) and wherein the molding tool, when closed, is incorporated in the external vacuum cover and, with the internal vacuum cover, is sealed in a vacuum-tight manner such that the component cavity is formed between the internal vacuum cover and the external vacuum cover (para 0046)(claim 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Murphey with the mold and method of Hayden in order to achieve a method wherein the mold allows the user to have much better access to the mold surfaces thereby allowing the material to be placed in a much more controlled manner for complex molding (para 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks (US9352528)
Fernandez (US9863148)
Rubin Charles (US3434254)
Daton-Lovett (US20140230949).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742